i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00525-CV

    EMC MORTGAGE CORPORATION, As Servicing Agent for Bankers Trust Company,
         As Owner Trustee for UCFC Home Equity Loan Owner Trust 1998-BA,
         Created Pursuant to a Trust Agreement, Dated as of September 1, 1998,
                 between UCFC Acceptance Corporation, as Depositor,
                                       Appellant

                                                  v.

    John K. SAUNDERS, Independent Executor of the Estate of Douglas L. Saunders, Deceased,
                                       Appellee


                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-05026
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 28, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to Appellee John K. Saunders who has not opposed the motion. We, therefore, grant the

motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(2).

                                                       PER CURIAM